Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 1 of 22           PageID #:
                                   1093



                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

 KYRA BERNHARDT, in her individual              Case No. 19-cv-00209-DKW-KJM
 capacity and as personal representative of
 the Estate of Gene Bernhardt,
                                                ORDER GRANTING
               Plaintiff,                       DEFENDANTS’ MOTION FOR
                                                SUMMARY JUDGMENT
        vs.

 COUNTY OF HAWAII, et al.,

               Defendants.


                                  INTRODUCTION

        Plaintiff Kyra Bernhardt (Plaintiff) brings claims on behalf of her deceased

 husband, Gene Bernhardt (Bernhardt), arising out of Bernhardt’s death during an

 encounter with police officers from the County of Hawai‘i in April 2017. More

 specifically, Plaintiff claims that, during the encounter, Officer Stanley Kaina used

 unnecessary and excessive force, which was the product of the County’s failure to

 properly train its officers.

        The undisputed facts in this case, however, demonstrate that Kaina acted

 reasonably under the circumstances, particularly when Bernhardt confronted

 officers with a loaded hunting crossbow following a profanity-laced tirade during

 which Bernhardt threatened officers with physical harm. The same undisputed

 facts illustrate why none of Plaintiff’s claims can withstand scrutiny. Therefore, as
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 2 of 22             PageID #:
                                   1094



 more fully explained below, Defendants’ motion for summary judgment, Dkt. No.

 125, is GRANTED.

                 RELEVANT PROCEDURAL BACKGROUND

       Plaintiff filed her Complaint against Defendants County and Kaina on April

 24, 2019, raising ten claims. Dkt. No. 1. In September 2019, the Court granted in

 part and denied in part Defendants’ Motion to Dismiss Claims 5 through 10,

 dismissing only Claims 6, 7, 8 and 10 for failure to provide timely statutory notice of

 the same to Defendants. Dkt. No. 26.

       On March 18, 2021, Defendants filed the instant Motion for Summary

 Judgment with respect to all remaining claims. Dkt. Nos. 125-126. On March 31,

 2021, prior to the filing of Plaintiff’s response to the Motion for Summary

 Judgment, the parties filed a joint Stipulation for Dismissal of certain claims. Dkt.

 No. 130. Specifically, pursuant to the Stipulation, the parties agreed to dismiss

 Claim 1 to the extent it was based upon a Fifth Amendment violation or the Hawai‘i

 State Constitution and Claim 3 to the extent it was premised upon a practice, custom,

 policy, or procedure. As a result, the parties agreed that the following claims

 remained for purposes of the motion for summary judgment: Claim 1 to the extent it

 is based upon the Fourth and Fourteenth Amendments; Claim 2 to the extent it is

 based upon the Fourteenth Amendment; Claim 3 to the extent it is premised upon

 inadequate police training; and Claims 4, 5, and 9.


                                            2
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 3 of 22           PageID #:
                                   1095



       Thereafter, Plaintiff filed her opposition to the motion for summary judgment,

 Dkt. Nos. 134-135, and Defendants filed their reply, Dkt. Nos. 137-139. This

 Order now follows.

                            STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 56(a), a party is entitled to

 summary judgment “if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” The

 moving party is entitled to judgment as a matter of law when the non-moving party

 fails to make a sufficient showing on an essential element of a claim in the case on

 which the non-moving party has the burden of proof. Celotex Corp. v. Catrett, 477

 U.S. 317, 323 (1986). In assessing a motion for summary judgment, however, all

 facts are construed in the light most favorable to the non-moving party. Genzler v.

 Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).

                           FACTUAL BACKGROUND

       On April 27, 2017, Andrew Brooks flew from Honolulu to the island of

 Hawai‘i to spend time on his property on Papaaloa Road, Papaaloa. Decl. of

 Andrew Brooks at ¶¶ 2-3, Dkt. No. 126-16. At the time, Bernhardt and Brooks

 were neighbors in Papaaloa, sharing a property line on which a large eucalyptus tree

 sat. Id. at ¶ 4. Upon Brooks’ arrival at his Papaaloa property, he noticed “a lot of

 debris piled up” around the eucalyptus tree. Id. at ¶ 5. The next day, Brooks


                                           3
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 4 of 22            PageID #:
                                   1096



 noticed more debris piled up around the same tree. Id. at ¶ 6. Bernhardt told

 Brooks that he was “honoring the tree” and, “if [Brooks] came up there, he would

 ‘put [Brooks] in the ground with the ancestors.’” Bernhardt also told Brooks that

 Brooks’ driveway was on Bernhardt’s property. Id. Later that same day, Brooks

 noticed that “some type of string or heavy fishing line” had been strung across his

 driveway. Id. at ¶ 7.

       On April 29, 2017, Brooks noticed more “junk” by the eucalyptus tree. Id. at

 ¶ 8. Upon returning to his property in the afternoon, Brooks’ driveway was blocked

 by a propane tank. There was also “more junk” by the tree, a line drawn across his

 driveway, and Bernhardt using a blowtorch in the middle of Papaaloa Road. Id.

 Brooks turned around and called the police. Id. at ¶ 9.

       Prior to Brooks calling the police, Plaintiff had also called them, asking to

 speak to Lieutenant Jefferson Grantz. Decl. of Lieutenant Jefferson Grantz at ¶¶

 4-5, Dkt. No. 126-32. During this conversation, Plaintiff informed Grantz that the

 oil line for Bernhardt’s tractor had been cut and that act had “triggered some of

 [Bernhardt’s] trauma and he’s already like not had sleep for like a month and so he’s

 trying to hunker down protecting his tractor….” Transcript of First Telephone Call

 Between Grantz and Plaintiff at 1, Dkt. No. 126-22. Plaintiff asked Grantz if he

 could provide an update, as she was on a trip in Oregon. Id. Among other things,

 Grantz asked Plaintiff if medical assistance should be sent to help Bernhardt, to


                                           4
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 5 of 22                        PageID #:
                                   1097



 which Plaintiff responded “no” on multiple occasions. Id. at 4. Shortly after this

 call, Plaintiff again called Grantz. Grantz Decl. at ¶ 10. Plaintiff told Grantz that

 she had “just” received a text message from Bernhardt saying, “call the police

 911….” Transcript of Second Telephone Call Between Grantz and Plaintiff at 1,

 Dkt. No. 126-23. Plaintiff asked Grantz if it was “at all possible for you to go up

 there?” Grantz responded that the police had just received a call from a neighbor,

 Brooks, saying that Bernhardt had blocked his driveway. Grantz agreed to head to

 Bernhardt’s property. Id.

        Prior to the police reaching Bernhardt’s property, at approximately 3:00 p.m.

 on April 29, 2017, various individuals drove in two vehicles up Papaaloa Road.

 Decl. of Carleen Ignacio at ¶¶ 2-3, Dkt. No. 126-17.1 The road was blocked by

 “debris,” including a 2x4 piece of wood and piles of asphalt. Id. at ¶ 4; Decl. of

 Colton Lindsey at ¶ 3, Dkt. No. 128-18. One of the individuals, Aasyn Datuin

 (Datuin), asked Bernhardt to move the debris, to which Bernhardt responded that he

 was “gonna kill [Datuin]” and that Bernhardt owned the road. Decl. of Aasyn

 Datuin at ¶ 5, Dkt. No. 126-19. Bernhardt also asked whether Datuin was “‘the one

 who tried to run [Bernhardt] off the road the other day and tried to kill me.’” Id.


 1
  In her opposition statement of facts, Dkt. No. 134, Plaintiff appears to dispute all of the facts
 related to the individuals driving up Papaaloa Road with the following: “these people are the
 delinquents who had run [Bernhardt] off the road and threatened him with a gun.” Id. at 1.
 Obviously, that assertion does not properly dispute any of the relevant factual statements
 concerning the individuals’ interaction with Bernhardt. The Court, therefore, does not consider
 any of the same as disputed.

                                                  5
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 6 of 22              PageID #:
                                   1098



 Datuin had no idea what Bernhardt was talking about because he had never seen

 Bernhardt before. Id. at ¶ 6. During this time, one of Datuin’s friends exited the

 second vehicle, and Bernhardt told the friend that he “‘better get back in his car or

 you boys gonna get hurt.’” Id. at ¶ 5. At some point, both vehicles were able to get

 around the debris in the road. Id. at 7; Ignacio Decl. at ¶¶ 5, 10. After driving

 further up the road, the individuals got out of their vehicles to discuss the incident.

 Id. at ¶ 11. The group noticed that Bernhardt was standing in the road, pointing

 “what looked like” a rifle with a scope at them. Id.; Datuin Decl. at ¶ 7. The group

 immediately left the area. Id. at ¶ 8.

       After Plaintiff’s second call with Grantz and the receipt of Brooks’ telephone

 complaint, Grantz and two other officers, Kaina and Officer James Pacheco

 (Pacheco), left for Bernhardt’s property in separate vehicles. Grantz Decl. at

 ¶¶ 12-13. On the way, Kaina encountered Datuin and Ignacio.          Decl. of Stanley

 Kaina at ¶¶ 4-5, Dkt. No. 126-31. Ignacio told Kaina that “a crazy man” was

 blocking the road and that he “might have a rifle….” Ignacio told Kaina to “‘please

 be careful.’” Id.

       After leaving the police station, Grantz started an audio recording, which is

 part of the record in both CD and transcript form. Grantz Decl. at ¶ 13; see also

 Exh. I (CD); Dkt. No. 126-24 (transcript). Upon arriving at Bernhardt’s residence,




                                            6
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 7 of 22                       PageID #:
                                   1099



 Grantz noticed a lot of objects on Papaaloa Road and Brooks’ driveway blocked by a

 propane tank and other items. Grantz Decl. at ¶ 14.

           After talking with Brooks, Grantz went to speak with Bernhardt. Id. at ¶ 15.

 A truck was in Bernhardt’s driveway with the tailgate facing Papaaloa Road and

 Bernhardt sitting on the tailgate. Id. at ¶ 17. Grantz spoke to Bernhardt from the

 road, with Kaina behind and to the right of Grantz and Pacheco behind and to his

 left. Id. During the conversation with Bernhardt, Grantz spoke calmly and

 politely. Id.; see generally Exh. I.2 Bernhardt was quite the opposite. Grantz

 Decl. at ¶ 18; see generally Exh. I. At various times, Bernhardt, while yelling and

 swearing at Grantz, asserted that he had the right to block the publicly owned

 Papaaloa Road. Transcript of Grantz Audio Recording at 4-5, Dkt. No. 126-24;

 Exh. I. Grantz, meanwhile, alternatively asked Bernhardt to move the objects

 Bernhardt had placed on the road and/or for permission for the officers to move

 them. Tr. of Grantz Audio Recording at 4-7; Exh. I. Among other things,

 Bernhardt answered, “I don’t give a fuck what your excuse is[,]” “you leave it the

 fuck alone[,]” “You go ahead and take it down then and I’ll have your ass in jail[,]”

 and “Why don’t you just get the fuck out of here.” Tr. of Grantz Audio Recording

 at 4-7; Exh. I.




 2
     The conversation begins at approximately 8 minutes and 30 seconds into the audio recording.

                                                   7
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 8 of 22             PageID #:
                                   1100



       Almost six minutes into their conversation, Bernhardt stated that he was

 “gonna feed my animals so. When I come back and that’s gone, whatever.” Tr. of

 Grantz Audio Recording at 7; Exh. I. The following exchange then took place:

       Grantz:      We’re gonna, we’ll just gonna have to take it off now.

       Bernhardt: I’m gonna tell you, I’m gonna be the one putting your ass
       behind bars boy. And I’m not just talking you two too because you all
       know better. That’s my personal property. I have permission from the
       County to put it there.

       Grantz:      Well, we’ll…

       Bernhardt: I have a reflector on it, I have that sparkly dust all over it.
       My tractors been sitting there broke down.

       Grantz:      How’s it going?

       Bernhardt: And it would’ve been gone a long time ago.

       Grantz:      How’s it going though is it…

       Bernhardt: It’s not your fucking business. I keep finding more shit
       they did, yeah.

       Grantz:      Well what did…

       Bernhardt: When I have time…

       Grantz:     Why don’t you just relax dude. Well, we’re here to help
       you. Just move this stuff off.

 Tr. of Grantz Audio Recording at 7-8; Exh. I.

       Around this time, Bernhardt got off the tailgate of the truck in his driveway

 and walked to the front of the truck. Grantz Decl. at ¶ 20. When Bernhardt went


                                            8
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 9 of 22                           PageID #:
                                   1101



 to the front of the truck, Kaina unsnapped the safety restraints on his handgun

 holster, but did not draw his weapon, because Kaina could not see Bernhardt’s hands

 and did not know if he was going for a weapon. Kaina Decl. at ¶ 10.3 Bernhardt

 subsequently walked back to the tailgate of the truck. Grantz Decl. at ¶ 20.

        Then, at approximately 15 minutes and 24 seconds into the audio recording,

 Bernhardt yelled: “Hey, hey listen to me if you don’t know where the property line

 is. If you haven’t personally seen it, I’m telling you, you’re in danger right there

 where you’re standing.” Tr. of Grantz Audio Recording at 8; Exh. I. At this time,

 Grantz was on Papaaloa Road and asked, “What do you mean?” Grantz Decl. at

 ¶ 20; Tr. of Grantz Audio Recording at 8. Approximately 15 minutes and 34

 seconds into the audio recording, Bernhardt then yelled: “What do I mean? I mean I

 know where the fucking property line is and you’re on my fucking property.” Tr. of

 Grantz Audio Recording at 8; Exh. I. As Bernhardt said this, he was also walking

 quickly towards the direction of Grantz and a trash can. Grantz Decl. at ¶ 21. A

 crossbow and iPad sat on top of the trash can. Opposition Statement of Facts at 2,


 3
  In her opposition statement of facts, Plaintiff appears to assert that Kaina unsnapped his holster at
 some “well earlier” point. Compare Dkt. No. 134 at 1, with Dkt. No. 126 at ¶ 55. Plaintiff,
 however, cites no evidence for this assertion. See Dkt. No. 134 at 1. Later in her opposition,
 Plaintiff again asserts that Kaina unsnapped his holster “well before” Bernhardt moved from the
 tailgate. Dkt. No. 134 at 3. The evidence cited, however, establishes no timeline for when Kaina
 unsnapped his holster. Finally, later still in her opposition, Plaintiff goes so far as to contend that
 Kaina had his weapon “drawn and in firing position well before” Bernhardt moved, relying on an
 opinion by Dr. Kris Sperry. Id. at 5. In his deposition, though, Dr. Sperry declined to stand by
 that opinion. Depo. of Dr. Kris Lee Sperry at 55:7-20, Dkt. No. 139-3. Therefore, Kaina’s
 statements in this regard have not been properly disputed.

                                                    9
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 10 of 22                          PageID #:
                                    1102



  Dkt. No. 134; Reply Statement of Facts at ¶ 77, Dkt. No. 139. Bernhardt picked up

  the crossbow with his right hand and the iPad with his left hand. Grantz Decl. at

  ¶ 21; 4/29/17 Use of Force Memo by Stanley Kaina at 2, Dkt. No. 134-10.

         Bernhardt then made a “quick turn” towards Grantz, pointing the crossbow at

  him. Id.; Grantz Decl. at ¶ 21; Kaina Decl. at ¶ 13.4 Bernhardt did not turn

  towards his home. Grantz Decl. at ¶ 21; Kaina Decl. at ¶ 13. 5 The crossbow was

  armed with a razor tip hunting arrow that can kill a human and/or cut arteries and

  major organs. Grantz Decl. at ¶ 21; Kaina Decl. at ¶ 9; Decl. of Paul Trpkovski at ¶

  15, Dkt. No. 126-29. Grantz thought that he was going to be shot and killed

  4
    In her opposition statement of facts, although Plaintiff appears to dispute (on multiple occasions)
  the officers’ statements that Bernhardt pointed the crossbow at Grantz, Dkt. No. 134 at 1-3, none
  of the evidence she cites supports such a contradiction. Notably, even the report of Dr. Kris
  Sperry, Plaintiff’s expert, acknowledges that Bernhardt’s rotation would have resulted in him
  facing Grantz (as well as Kaina), while failing to contradict Grantz’s and Kaina’s testimony that
  the crossbow was leveled at Grantz. See 4/22/19 Report of Dr. Kris Sperry at 7, Dkt. No. 134-23.
  Further, contrary to Plaintiff’s contention, in his Use of Force Memo, Kaina stated that Bernhardt
  pointed the crossbow at Grantz−not simply that Bernhardt turned toward him. 4/29/17 Use of
  Force Memo at 2. In any event, the two assertions−pointing something at a person and turning
  toward them−are not inconsistent.
  5
    In her opposition statement of facts, Plaintiff asserts that Bernhardt was heading home or
  “leaving” when he picked up the crossbow and iPad. Dkt. No. 134 at 3, 5. This belief is based
  upon an opinion in Dr. Sperry’s report and Bernhardt’s statement, earlier in the conversation with
  Grantz, that he was going to feed his animals. Id. First, Dr. Sperry’s opinion about Bernhardt’s
  intentions when he picked up the crossbow and iPad has nothing to do with Sperry’s expertise in
  forensic pathology or “the effects that bullets and other projectiles have upon the human body.”
  See 4/22/19 Report of Dr. Kris Sperry at 1. Sperry, in other words, is in no position to opine about
  Bernhardt’s intentions. Second, while Bernhardt did utter the words “gonna feed my animals[,]”
  Plaintiff completely ignores when that statement was made and what took place after it. Notably,
  Bernhardt made the statement more than a minute before he subsequently told Grantz that he was
  “in danger” for being on or near Bernhardt’s property line. See Exh. I. Thus, the fact that
  Bernhardt may, at one time, have intended to feed his animals, is entirely irrelevant as to whether,
  when he picked up the crossbow and iPad, he still intended to do so. Third, Bernhardt’s decision
  to pickup the crossbow and iPad belies any claim to him heading off to feed his animals. Neither
  item, as far as the Court is aware, has any relationship to such feeding.

                                                   10
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 11 of 22                               PageID #:
                                    1103



  because Bernhardt was agitated, aggressive, told Grantz that he was in danger, and

  pointed a loaded crossbow at him. Grantz Decl. at ¶ 22.6 Grantz put his left arm

  out and stepped back while trying to unholster his weapon, but he did not have time

  to do so. Id. Instead, within a second of Bernhardt saying, “you’re on my fucking

  property[,]” Grantz shouted, “Hey, hey, hey.” Id.; Tr. of Grantz Audio Recording

  at 8; Exh. I. Two seconds after Bernhardt said “fucking property[,]” Kaina fired

  three shots at him without warning.7 Exh. I; Kaina Decl. at ¶ 13; see generally Tr.

  of Grantz Audio Recording.

          Although CPR was started on Bernhardt, he died from the gunshot wounds.

  Grantz Decl. at ¶ 23; Decl. of James Pacheco at ¶ 6, Dkt. No. 126-6; 8/25/17

  Autopsy Report at 2, Dkt. No. 126-25. The autopsy revealed that Bernhardt was

  struck with three gunshots that each entered his front and exited his back. 8/25/17

  Autopsy Report at 1. One gunshot hit Bernhardt’s chest, one struck his right hip,

  and the third impacted his right second toe. Id. It was not possible to determine

  which shots were fired first. Decl. of Lindsey Harle at ¶ 8, Dkt. No. 126-35.

  However, at the moment Bernhardt was shot in the chest, he was directly facing




  6
    In her opposition statement of facts, Plaintiff disputes Grantz’s assertion that he felt his life was in
  peril by, again, citing no evidence. See Dkt. No. 134 at 1. The Court, therefore, does not
  consider Grantz’s statements in this regard as properly disputed.
  7
    After the shooting, Kaina said to Grantz: “I’m sorry Lieutenant. That fuckin bow was cocked. I
  saw it from the beginning, brah.” Opp. Statement of Facts at 3; Reply Statement of Facts at ¶ 82.

                                                      11
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 12 of 22                        PageID #:
                                    1104



  Kaina, and he had slightly turned past Kaina when he was shot in the right hip. 8

  4/22/19 Report of Dr. Kris Sperry at 6, Dkt. No. 134-23.9

                                          DISCUSSION

         The Court addresses each of Plaintiff’s remaining claims in turn, beginning

  with her assertion that Kaina violated Bernhardt’s Fourth Amendment right against

  unreasonable seizures.

  1.     Claim 1: Fourth Amendment

         The Supreme Court has explained that “all claims that law enforcement

  officers have used excessive force−deadly or not−in the course of an arrest,

  investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the

  Fourth Amendment and its ‘reasonableness’ standard….” Graham v. Connor, 490

  U.S. 386, 395 (1989) (emphasis omitted). The “reasonableness” standard “requires

  a careful balancing of the nature and quality of the intrusion on the individual’s

  Fourth Amendment interests against the countervailing governmental interests at

  stake.” Id. at 396 (quotation and internal quotation omitted). When deadly force

  is used, the sole issue is whether the government’s interests are sufficient to justify

  such force. Vos v. City of Newport Beach, 892 F.3d 1024, 1031 (9th Cir. 2018).


  8
    Though in the vicinity, Officer Pacheco did not witness Bernhardt’s final encounter with Grantz
  and Kaina because Pacheco had turned away to investigate a noise in the nearby bushes. See
  Pacheco Decl. at ¶ 5.
  9
    In her opposition statement of facts, Plaintiff argues that, “[t]he gunshot trajectories are not
  consistent with Kaina’s account.” Dkt. No. 134 at 5. The evidence cited, however, does not
  support that argument.

                                                  12
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 13 of 22              PageID #:
                                    1105



  This inquiry necessitates “careful attention to the facts and circumstances of each

  particular case, including the severity of the crime at issue, whether the suspect

  poses an immediate threat to the safety of the officers or others, and whether he is

  actively resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S.

  at 396. The most important factor is whether a suspect poses an immediate threat to

  the safety of officers or others. Vos, 892 F.3d at 1032. Because the reasonableness

  inquiry is an objective one, Graham, 490 U.S. at 397, there must be “objective

  factors” justifying an officer’s concern for his or others’ safety, Vos, 892 F.3d at

  1032.

          Here, the undisputed evidence shows that there were numerous objective

  factors justifying Kaina’s use of deadly force. First, the undisputed evidence

  establishes that Bernhardt pointed a deadly weapon−the loaded hunting crossbow−at

  Grantz. As noted earlier, Plaintiff points to no evidence in the record contradicting

  Grantz and Kaina’s declarations that the crossbow was pointed at Grantz. See

  supra nn. 4-5. Instead, Plaintiff relies on Grantz supposedly not feeling in danger

  by Bernhardt’s actions−something which Grantz himself contradicts and for which

  Plaintiff offers no support. As such, Kaina’s use of deadly force was reasonable.

  George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013) (“When an individual points his




                                             13
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 14 of 22                        PageID #:
                                    1106



  gun in the officers’ direction, the Constitution undoubtedly entitles the officer to

  respond with deadly force.”) (quotation and citation omitted).10

         Second, although Bernhardt pointing a deadly weapon at Grantz is the most

  important objective factor supporting the use of force, with nothing more needed,

  there were several other considerations justifying the officers’ actions. For

  example, after Bernhardt made his statement about feeding his animals and in the

  immediate moments before the deadly shooting, he directly threatened Grantz,

  telling Grantz that he was “in danger” where he was standing. Further, Bernhardt

  was agitated and aggressive at the time, he had walked quickly toward the crossbow,

  and made a quick turn toward Grantz while holding the same. These facts also

  support Kaina’s use of deadly force. See George, 736 F.3d at 838 (“If the person is

  armed−or reasonably suspected of being armed−a furtive movement, harrowing

  gesture, or serious verbal threat might create an immediate threat.”).

         Plaintiff’s arguments to the contrary are unavailing. Plaintiff first argues that

  Kaina had time to warn Bernhardt, presumably to relinquish the crossbow. The

  audio recording and Grantz’s and Kaina’s uncontradicted declarations establish,

  however, that there were scant seconds between Bernhardt picking up the crossbow

  and pointing it at Grantz. As for a pre-threat, pre-pick-up warning, Plaintiff offers


  10
    The parties’ dispute over Kaina’s testimony, that Bernhardt’s finger moved toward the trigger of
  the crossbow, see Dkt. No. 134 at 3, Dkt. No. 139 at ¶¶ 88-89, is, thus, irrelevant, given that the
  evidence establishes Bernhardt pointed the crossbow at Grantz.

                                                  14
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 15 of 22                        PageID #:
                                    1107



  no evidence or argument why such a warning was necessary or even an appropriate

  course of action. Bernhardt had to that point repeatedly refused to remove his

  belongings from the public roadway and had repeatedly swore at the officers. But

  he was not (yet) armed and had not (yet) threatened them.

         Plaintiff also argues that Pacheco (and, again, Grantz) did not feel in danger or

  unsnap their gun holsters the way Kaina did. The Court has already addressed

  Grantz’s supposed feelings with respect to Bernhardt’s actions, but adds further that

  Grantz has explained (without contradiction) that he did not unsnap his holster, not

  through a lack of trying, but because he simply did not have time to do so. As for

  Pacheco, the evidence reflects there is a reason why he did not unsnap his holster or

  believe Bernhardt was a danger: he was investigating noises in a nearby bush when

  Bernhardt’s encounter with Grantz and Kaina occurred.

         Plaintiff further argues that Bernhardt was simply picking up his personal

  belongings “to go tend to his animals….” Dkt. No. 135 at 8. As the Court noted

  earlier and has discussed in this section, there is no factual evidence to support that

  assertion in the record. See supra n. 5. 11 Next, Plaintiff argues that her police

  procedures expert, Scott DeFoe, opined that Kaina’s conduct represented an

  unnecessary use of lethal force. However, Plaintiff cannot avoid “summary

  judgment by simply producing an expert’s report that an officer’s conduct leading

  11
   Indeed, as specifically mentioned, Plaintiff provides no explanation for why a crossbow or iPad
  would indicate Bernhardt intended to feed animals, given that neither can be used for that purpose.

                                                  15
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 16 of 22                     PageID #:
                                    1108



  up to a deadly confrontation was imprudent, inappropriate, or even reckless. Rather,

  the court must decide as a matter of law whether a reasonable officer could have

  believed that his conduct was justified.” Billington v. Smith, 292 F.3d 1177, 1189

  (9th Cir. 2002) (quotation omitted), overruled on other grounds by Cty. of Los

  Angeles v. Mendez, 137 S.Ct. 1539 (2017). In light of the discussion above, this

  Court finds that a reasonable officer would have believed that Kaina’s conduct was

  justified under the circumstances with which he was presented on April 29, 2017.12

         Even if Kaina’s conduct could not be considered reasonable, however, he has

  also raised the defense of qualified immunity. Dkt. No. 125-1 at 18-21.

  Succinctly, qualified immunity protects officials who do “not violate clearly

  established statutory or constitutional rights of which a reasonable person would

  have known.” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quotation and internal

  quotation omitted). “A clearly established right is one that is sufficiently clear that

  every reasonable official would have understood that what he is doing violates that

  right.” Id. (quotation omitted). Here, Defendants point to George and other Ninth

  Circuit cases that establish, rather than violating a clearly established right, Kaina’s

  actions were consistent with clearly established law in shooting Bernhardt after he

  pointed a weapon at Grantz. Dkt. No. 125-1 at 20-21. The Court agrees. In


  12
    Plaintiff also argues that Dr. Sperry has opined that Kaina’s firearm was drawn “well before”
  Bernhardt moved toward the crossbow. Dkt. No. 135 at 9. As noted earlier, though, Dr. Sperry
  did not stand by that opinion during his deposition. See supra n. 3.

                                                16
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 17 of 22                      PageID #:
                                    1109



  response, Plaintiff argues, without citing a single case in support, that “[t]he law

  governing Kaina’s conduct is clearly established.” Dkt. No. 135 at 12. While the

  Court agrees that the law is clearly established, here, that only means that Kaina did

  not violate the same. Therefore, the Court finds that Kaina is also entitled to

  qualified immunity with respect to any purported Fourth Amendment violation.

  2.     Claims 1 & 2: Fourteenth Amendment13

         The parties agree that, in the Ninth Circuit, family members have a Fourteenth

  Amendment due process interest in companionship and society with each other that

  is violated when a law enforcement officer’s conduct “shocks the conscience.”

  Dkt. No. 125-1 at 17; Dkt. No. 135 at 10. “Conscience-shocking actions are those

  taken with (1) deliberate indifference or (2) a purpose to harm unrelated to legitimate

  law enforcement objectives.” A.D. v. Cal. Highway Patrol, 712 F.3d 446, 453 (9th

  Cir. 2013) (quotations and ellipsis omitted).

         Here, Plaintiff appears to only rely upon the latter category of

  conscience-shocking actions. See Dkt. No. 135 at 10-11. In any event, in light of

  the undisputed facts discussed above, Kaina’s conduct was not conscience-shocking

  under any definition. As discussed, Kaina shot Bernhardt after Bernhardt had



  13
    In the Complaint, both Claims 1 and 2 rely upon the Fourteenth Amendment. Dkt. No. 1 at
  21-22. In her opposition to the motion for summary judgment, though, Plaintiff only discusses
  the Fourteenth Amendment in relation to Claim 2. Dkt. No. 135 at 6, 9. In this light, because it
  does not appear that any Fourteenth Amendment claim is distinct as between Claims 1 and 2, the
  Court discusses the issue as one herein.

                                                 17
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 18 of 22                         PageID #:
                                    1110



  threatened Grantz, moved quickly toward a loaded crossbow, turned quickly toward

  Grantz, and then pointed the crossbow at Grantz. There is simply nothing that

  shocks the conscience about Kaina’s conduct in response to this. 14 Therefore,

  Defendants are entitled to summary judgment with respect to Plaintiff’s Fourteenth

  Amendment claim. 15

  3.     Claim 3: Failure to Train

         Pursuant to Monell v. Dep’t of Soc. Services of the City of New York, 436 U.S.

  658 (1978), a municipality can be liable under 42 U.S.C. Section 1983 for a “failure

  to train” when “the failure to train amounts to deliberate indifference to the rights of

  persons with whom the police come into contact.” City of Canton v. Harris, 489

  U.S. 378, 388 (1989).

         Here, in one short and unsupported paragraph, Plaintiff asserts that Kaina,

  Grantz, and Pacheco’s conduct demonstrates a lack of adequate training and the

  failure to train “is a policy.” Dkt. No. 135 at 14. The record, however, shows that

  officers for the County receive training on the use of deadly force, the Americans


  14
     Instead of dealing with the facts of this case, Plaintiff, in response, describes an unsupported
  fantasy regarding Kaina’s actions and intentions in shooting Bernhardt. For example, Plaintiff
  asserts that Kaina “concealed information to his advantage[,]” “waited for Bernhardt to pick up the
  crossbow[,]” “knew that Bernhardt would retrieve” the crossbow, had “his gun already drawn and
  ready,” and committed an “execution by ambush….” Dkt. No. 135 at 10-11. This hyperbole
  borders on the frivolous.
  15
     In addition, Defendants would be entitled to qualified immunity with respect to this claim, given
  that there is no clearly established law that, under the circumstances here, Kaina’s conduct shocks
  the conscience. See A.D., 712 F.3d at 453-454 (applying the qualified immunity standard to a
  Fourteenth Amendment due process claim).

                                                   18
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 19 of 22                         PageID #:
                                    1111



  With Disabilities Act, and how to interact with mentally ill persons. Decl. of Paul

  K. Ferreira at ¶¶ 3-5. Moreover, Plaintiff acknowledges this as undisputed.

  Compare Dkt. No. 126 at ¶ 67, with Dkt. No. 134 at 1. As such, there is no basis in

  the record to find a failure to train here, let alone deliberate indifference.

  Therefore, Defendants are entitled to summary judgment with respect to Claim 3. 16

  4.     Claim 4: Americans With Disabilities Act (ADA)

         The parties agree that, in the Ninth Circuit, Title II of the ADA supplies two

  claims applicable to arrests: (1) wrongful arrest; and (2) “reasonable

  accommodation,” where police “fail to reasonably accommodate [a] person’s

  disability in the course of investigation or arrest, causing the person to suffer greater

  injury or indignity in that process than other arrestees.” Dkt. No. 125-1 at 26; Dkt.

  No. 135 at 15.

         Here, Plaintiff argues only that Kaina and Grantz failed to “accommodate”

  Bernhardt. Dkt. No. 135 at 16. Plaintiff asserts that Kaina and Grantz should have

  “invoked MH-1” and taken Bernhardt into protective custody. Plaintiff also asserts

  that a crisis negotiator or mental health crisis worker should have been called. Id.

  As with many of Plaintiff’s arguments, though, she cites not a single piece of

  evidence demonstrating that any of these purported accommodations were available


  16
   In addition, as Defendants assert, when no constitutional violation occurs, as is the case here, a
  municipality cannot be held liable for the use of deadly force. See Dkt. No. 125-1 at 23 (citing
  Long v. City & Cty. of Honolulu, 511 F.3d 901, 907 (9th Cir. 2007)).

                                                   19
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 20 of 22                        PageID #:
                                    1112



  to Kaina and Grantz. See id.17 In addition, prior to Bernhardt picking up the

  crossbow, at which point the evidence establishes it was too late to invoke or call-in

  any purported accommodations, Plaintiff provides no evidence that resorting to the

  stated accommodations would have been appropriate under the circumstances Kaina

  and Grantz faced. 18 As a result, the Court finds that Plaintiff has failed to show the

  availability of a reasonable accommodation or that one should have been deployed

  under the circumstances, and, thus, Defendants are entitled to summary judgment as

  to Claim 4. See Sheehan v. City & Cty. of San Francisco, 743 F.3d 1211, 1233 (9th

  Cir. 2014) (explaining that “the plaintiff bears the initial burden of producing

  evidence of the existence of a reasonable accommodation.”), rev’d in part on other

  grounds by City & Cty. of San Francisco v. Sheehan, 575 U.S. 600, 611 (2015).




  17
     In her opposition statement of facts, Plaintiff cites testimony from Pacheco for the contention
  that “MH-1” should have been invoked. Dkt. No. 134 at 4. The cited testimony does not,
  however, support any such contention. See Depo. of James Pacheco at 46:19-51:14. As for a
  crisis negotiator or mental health worker, Plaintiff cites Dr. Sperry’s report. Dkt. No. 134 at 5.
  However, although Dr. Sperry does state that Grantz could have called such an individual, Dkt.
  No. 134-23 at 7, Dr. Sperry does not explain why he believed this option was available to
  Grantz−there is certainly no evidence in the record suggesting it was. Also, Dr. Sperry’s belief as
  to the need to call a crisis negotiator or mental health worker goes beyond his stated expertise of
  forensic pathology. See Depo. of Dr. Kris Lee Sperry at 57:11-13, 22-25, 58:1 (acknowledging
  lack of expertise in “police standards”). Therefore, the Court does not find any evidence to
  support these statements from Plaintiff.
  18
     In that regard, Plaintiff’s police procedures expert, Scott DeFoe, acknowledged, during his
  deposition, that Grantz was “doing a good job” and tried to “bring a proper resolution to the
  situation….” Depo. of Scott Allen DeFoe at 62:20-24, 66:20-22, Dkt. No. 139-4.

                                                  20
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 21 of 22                            PageID #:
                                    1113



  5.      Claims 5 & 9: Wrongful Death and Intentional Infliction of Emotional
          Distress

         Plaintiff’s remaining claims rely upon State tort law. Defendants argue that

  they are entitled to summary judgment for at least two reasons. Dkt. No. 125-1 at

  28-29. First, they argue that, because the force used was reasonable, the same

  cannot be the basis for a State tort claim. Second, they argue that Kaina is entitled to

  qualified immunity, which, under State law, requires a showing of malice for an

  action to lie with respect to Kaina’s actions−something that Defendants argue does

  not exist here. In one, short sentence in response, Plaintiff appears to only contend

  that Kaina acted with malice, citing earlier arguments in her brief. Dkt. No. 135 at

  17. The Court agrees with Defendants. Contrary to Plaintiff’s suggestion, there is

  no evidence, let alone “clear and convincing evidence[,]” that Kaina acted with

  malice toward Bernhardt.19 Rather, the undisputed evidence reflects that Kaina was

  motivated by the desire to protect Grantz. Therefore, Defendants are entitled to

  summary judgment with respect to both Claims 5 and 9.20




  19
     Plaintiff’s citation to previous arguments in her brief also provides no help, not the least because
  the cited arguments also fail to cite any evidence for the contention that Kaina acted with malice.
  20
     The Court also agrees that no evidence in the record indicates that Kaina acted wrongfully or
  outrageously in shooting Bernhardt. See Dkt. No. 125-1 at 28 & nn. 29-30; see also Long, 511
  F.3d at 908 (affirming the dismissal of a claim for intentional infliction of emotional distress
  because an officer’s behavior could not be outrageous when he acted with objective
  reasonableness).

                                                    21
Case 1:19-cv-00209-DKW-KJM Document 142 Filed 05/13/21 Page 22 of 22             PageID #:
                                    1114



                                 CONCLUSION

        For the foregoing reasons, the Court GRANTS Defendants’ Motion for

  Summary Judgment, Dkt. No. 125. The Clerk is instructed to enter Judgment in

  favor of Defendants and then CLOSE this case.

        IT IS SO ORDERED.

        DATED: May 13, 2021 at Honolulu, Hawai‘i.




                                             D~
                                             United States District Judge
                                                                            --




                                        22
